Electronically Filed
                                                     Supreme Court
                                                     SCPW-XX-XXXXXXX
                                                     02-SEP-2020
                                                     11:48 AM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     ERIK WILLIS, Petitioner,

                                vs.

THE HONORABLE SHIRLEY M. KAWAMURA, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                     (CR. NO. 1CPC-XX-XXXXXXX)

ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS AND/OR MANDAMUS
            (By: Recktenwald, C.J., Nakayama, J., and
       Circuit Judge Souza, assigned by reason of vacancy,
   with McKenna, J., dissenting, with whom Wilson, J., joins)

           Upon consideration of petitioner Erik Willis’s petition

for writ of habeas corpus and/or mandamus, filed on August 2,

2020, the documents attached thereto and submitted in support

thereof, and the record, it cannot be said that the respondent

judge committed a flagrant and manifest abuse of discretion in

denying bail under the specific facts and circumstances of this

case.   See, e.g., HRS §§ 804-3(b)(3) (bail may be denied where
the charge is for a serious crime and “[t]here is a serious risk

that the person poses a danger to any person or the community”);

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999);

Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus and/or mandamus is denied.

          DATED: Honolulu, Hawai#i, September 2, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Kevin A. Souza



                             DISSENT

          I respectfully dissent.   I would require an answer be

filed pursuant to Hawai#i Rules of Appellate Procedure Rule

21(c).

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson